FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RICHARD R. LEE,                             No. 09-35276
              Petitioner-Appellee,
                v.                            D.C. No.
                                           1:02-cv-00300-CL
ROBERT O. LAMPERT,
                                                ORDER
            Respondent-Appellant.
                                      
                   Filed February 8, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judge Murguia did not participate in the deliberations or
vote in this case.




                             2329